Citation Nr: 1644038	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  12-30 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel
INTRODUCTION

The Veteran served on active duty from March 1970 to February 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In October 2015, the Veteran testified via videoconference before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to service connection for impaired vision, a sleep disorder and posttraumatic stress disorder have been raised by the record in an October 2010 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Upon review of the evidence, further development is necessary prior to the adjudication of the claims. 

There may be outstanding records from the Social Security Administration (SSA) which are potentially pertinent to the claims on appeal.  In this regard, the record indicates that the Veteran was previously in receipt of Supplemental Security Income (SSI) during the appeal period; however no records from SSA are of record, nor does it appear the AOJ has requested them.  The Board notes that SSI benefits are based on age, disability, and income and resource limits.  42 U.S.C.A. § 1382; 20 C.F.R. § 416.920.  The receipt of SSI carries with it the obligation to cooperate with required periodic redeterminations of eligibility, including in the form of medical examinations.  See 20 C.F.R. §§ 416.204, 416.989, 416.990.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Hence, when VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinseki, 590 F.3d 1317 (2010).

The Board also notes that the Veteran receives treatment at the Cheyenne, Virginia, Veterans Affairs Medical Center (VAMC).  The most recent treatment records contained in the claims file are dated from June 2011.  Therefore, while on remand, any treatment records from the Cheyenne VAMC dated from June 2011 to the present should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA records of evaluation and/or treatment of the Veteran since June 2011.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Obtain from the SSA a copy of any decision regarding the Veteran's claim(s) for disability/SSI benefits, as well as copies of all medical records underlying those determinations.  Any negative responses must be documented.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







